Citation Nr: 1013116	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 
1986.   
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied service 
connection for a skin disorder of the feet; the Veteran did 
not appeal this determination within one year of being 
notified.

2.  Evidence received since the July 1991 rating decision 
does not raise a reasonable possibility of substantiating 
the claim of service connection for a skin disorder of the 
feet.


CONCLUSIONS OF LAW

1.  The July 1991 RO decision that denied service connection 
for a skin disorder of the feet is final.  38 U.S.C. § 4005 
(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for a 
skin disorder of the feet.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  That letter also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. 
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the June 2006 notice letter included the criteria for 
reopening the previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for a skin disorder of the feet that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).  As discussed below, the Veteran has 
not submitted new and material evidence to reopen the claim, 
and thus an examination is not warranted.  Thus, the duties 
to notify and assist have been met.




Analysis

In a decision dated in July 1991, the RO denied the 
Veteran's claim of service connection for a skin disorder of 
the feet.  The Veteran did not perfect an appeal this 
decision.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 4005 (c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990).  Thus, the December 1990   
decision became final because the Veteran did not perfect an 
appeal of that denial.

The claim of entitlement to service connection for a skin 
disorder of the feet may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in June 2006.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records and a VA examination report.  In denying the 
Veteran's service connection claim in July 1991, the RO 
noted that although the Veteran currently had diagnoses of 
skin disorders of the feet, service treatment records were 
silent for any complaints, findings, treatment, or diagnoses 
of any skin disorder of the feet.

To reopen the claim, the new evidence must show that the 
Veteran has a current skin disorder of the feet related to 
service.

Evidence received since the last final decision for the 
claim of service connection for a skin disorder of the feet 
includes VA treatment records which are completely unrelated 
to a skin disorder of the feet.  These records do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran and his representative 
indicating that he currently has a skin disorder of the feet 
related to service.  As lay people, the are without 
ostensible medical expertise and are not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate any 
current skin disorder of the feet to a particular 
circumstance, such as any in-service manifestation of 
symptoms, or to any other aspect of his service.  
Furthermore, the Veteran's current contentions that he has a 
skin disorder of the feet that originated during service are 
duplicative of assertions made at the time that he filed his 
original claim in December 1990.

Although the Veteran has submitted new evidence that was not 
before the RO in July 1991, such evidence is not material to 
the claim and does not warrant reopening of the previously 
denied claim.  Significantly, there are no additionally 
received service treatment records showing that a skin 
disorder of the feet manifested in service, or competent 
evidence showing that any such current disorder is related 
to service.  Thus, the claim for service connection for a 
skin disorder of the feet is not reopened, and the benefit 
remains denied.




ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
skin disorder of the feet is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


